Citation Nr: 0304123	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  95-42 357	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depression.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
June 1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1995 rating 
decision by the RO which denied service connection for PTSD 
and for depression.  The RO also denied the veteran's request 
to reopen the claim of service connection for narcolepsy 
based on a finding that new and material evidence had not 
been submitted.  The Board notes that the veteran also 
appealed the RO's denial of nonservice-connected pension.  
This claim was subsequently granted by the RO in October 
2000.  Thus, such appeal is no longer before the Board.


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
diagnosis of PTSD.

2.  The veteran has not provided medical evidence showing 
that he has major depression that had its onset during 
service or is related to service.

3.  In a September 1978 decision, the RO denied the claim for 
service connection for narcolepsy.  

4.  Additional evidence submitted since the September 1978 RO 
decision is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) 
(2002).

2.  Major depression was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 (West 1991); 38  C.F.R. 
§§ 3.303 (2002).

3.  The appellant has not submitted new and material evidence 
since the final September 1978 RO decision, and thus the 
claim for service connection for narcolepsy is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and his representative of the 
information and medical evidence necessary to substantiate 
the claims.  The appellant and his representative were 
provided with a copy of the appealed February 1995 rating 
decision, a June 1995 statement of the case, and a March 2002 
supplement statement of the case.  These documents provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claims.  
Additionally, these documents notified the veteran of the 
evidence the RO had obtained in connection with his claims, 
as well as informed him of the type of evidence he would need 
to submit to substantiate his claims.  Moreover, VA has 
scheduled the veteran for numerous VA examinations and has 
also made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  Furthermore, in 1994 
and April 2001 letters, the RO notified the veteran of the 
VCAA.  In these letters, the RO also notified the veteran of 
the evidence VA had obtained and reviewed, of the evidence 
that was requested, but had not been reviewed, and of the 
evidence that had been requested, but not received.  Lastly, 
the RO informed the veteran of the type of evidence he was 
responsible for submitting for the purpose of substantiating 
his claims.  Through multiple RO documents and letters, the 
veteran was specifically informed of the evidence he was 
responsible for providing and what VA had done and would do 
in an effort to assist him in developing his claims.  Under 
the circumstances in this case, the appellant has received 
the notice and assistance contemplated by law, and 
adjudication of the claims at this juncture poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).



II.  Service connection for PTSD and Depression

A.  Facts

The veteran filed a claim of service connection for PTSD and 
for depression in July 1994.  He did not report a date of 
onset of his claimed PTSD.  In response to the veteran's 
claim of service connection for PTSD, the RO sent the veteran 
a letter dated in September 1994 which requested detailed 
information regarding the basis of his claim of service 
connection for PTSD.  The RO requested that the veteran 
provide detailed information regarding the stressful event(s) 
which led to PTSD.  In this regard, he was asked to give the 
exact dates and place of the events, as well as the units 
involved.  He was also asked to provide the units of 
assignment at the time of the stressful event.  The veteran 
never responded to this request.  

A review of the veteran's service medical records covering 
his period of service from 1972 to 1974 are negative for any 
findings or complaints referable to a psychiatric disorder, 
including PTSD.  Although service personnel records show the 
veteran had 3 months of foreign service and that he was 
awarded the National Defense Service Medal, there is no 
indication that the veteran engaged in combat nor does he 
claim to have engaged.  

A November 1993 outpatient treatment report reveals that the 
veteran reported for treatment stating that he was depressed 
due to personal problems.  He stated that he was homeless and 
that he was in a fight a couple of hours ago.  A history of 
substance abuse was noted.

In August 1994, the veteran underwent psychiatric 
hospitalized due to ingesting approximately 20 pills.  He 
stated that he had multiple stressors.  He reported that he 
lost his apartment and was homeless.  He stated that his 
mother and son moved to another state.  The diagnosis was 
adjustment disorder with impulsive ingestion.

From April to May 1996, the veteran was hospitalized due to 
substance abuse.  He was diagnosed as having cocaine and 
alcohol dependence.  

A March 1997 psychiatric assessment was that the veteran had 
a history of cocaine abuse and Axis II revealed a diagnosis 
of antisocial trait.

Reports from an August to September 1998 hospitalization 
reveals that the veteran was diagnosed as having 
schizophrenia, an antisocial personality disorder, history of 
bipolar disorder, and major depression with recurrent 
psychotic features, cocaine abuse, alcohol abusive, and a 
depressive disorder.  The history associated with these 
diagnoses pertained to the veteran's childhood, his 
unemployed status, and his homelessness.  The discharge 
summary revealed a diagnoses of polysubstance dependence 
(alcohol, cocaine, benzodiazepines and depressive disorder, 
not otherwise specified).  There were no reports of any 
service stressors.

Treatment reports from September and October 1998 reveal that 
the veteran was treated for his substance abuse problems.  
During this time, the veteran discussed having problems 
expressing his feelings and stated that he had difficulty 
with close relationships.  The counselor stated that the 
veteran disclosed situations which had occurred in his 
families of origin, such as, emotional, physical, sexual 
abuses, which impacted normal development and today 
reinforced maladjusted coping mechanisms, such as the use of 
alcohol and drugs.

A May 1999 treatment report notes the veteran's history of 
being incarcerated for various crimes.  His history of 
cocaine abuse was also noted.  It was also reported that the 
veteran had prior hospital admissions due to depression.  The 
veteran reported being in the service for two years and that 
he was stationed in Okinawa.  No service stressors were 
recorded.  The diagnoses were listed as depression, rule out 
chronic PTSD, speech disorder, cocaine abuse, and antisocial 
personality.

In August 2000, the veteran was admitted to the hospital.  He 
was treated for substance abuse problems and he also received 
psychiatric treatment.  The diagnoses were depression, rule 
out substance induced mood disorder and impulse control 
disorder.

A September 2000 psychiatric report reveals that the veteran 
had several interpersonal problems.  The psychiatrist 
diagnosed depression, rule out PTSD, episodic cocaine abuse, 
and antisocial personality.

B.  Analysis

1.  PTSD 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2000).  While this appeal was 
pending, the applicable regulations regarding service 
connection for PTSD, 38 C.F.R. § 3.304(f), were amended on 
June 18, 1999, effective March 7, 1997.  See 64 Fed. Reg. 
32807-32808 (June 18, 1999) (codified at 38 C.F.R. § 
3.304(f)).  The amended 38 C.F.R. § 3.304(f) states that, if 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's testimony alone may 
establish the occurrence of the claimed in-service stressor.

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1997).  Under the new regulations, service 
connection for PTSD requires: (1) medical evidence diagnosing 
PTSD, (2) medical evidence establishing a link between 
current symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 64 Fed. Reg. 32807-32808 (June 18, 1999).

At the outset, the Board finds it noteworthy to mention that 
the RO has scheduled the veteran for VA examinations in 
November 1994, January 1998, and August 1999.  He failed to 
report to these examinations and he has also failed to give a 
detailed account of his service stressors as requested by the 
RO.  Given the veteran's failure to cooperate in the 
development of his case, the Board has no recourse but to 
make a determination based on the evidence of record.  

In this respect, the Board observes that the record contains 
no competent medical evidence showing a current medical 
diagnosis of PTSD and it has not been reported that such 
evidence exists so as to give rise to a duty under the VCAA.  
It is noted that the veteran's service medical records are 
negative for any complaints or findings of any psychiatric 
disorder, including PTSD.  The Board further notes that while 
the evidence of record shows intermittent postservice 
treatment for other psychiatric disorders, including 
depression, schizophrenia, and history of a bipolar disorder, 
the evidence of record is negative for a diagnosis of PTSD.  
The Board is aware that a May 1999 and a September 2000 
treatment report reveals a diagnosis of rule out PTSD.  Such 
diagnosis, however, cannot be considered a clear, that is, an 
unequivocal diagnosis of PTSD.  See Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997).  Moreover, there was nothing in the May 
1999 or the September 2000 report which indicated that the 
veteran may have PTSD as a result of a service stressor.  In 
this regard, there was no mention of an alleged service 
stressor recorded.

In the instant case, the record fails to show that the 
veteran has a diagnosis of PTSD.  Because there is no 
competent medical evidence of the current existence of PTSD, 
this claim must be denied.  In the absence of proof of a 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Here, the question as to whether the 
veteran currently has PTSD necessarily involves a medical 
diagnosis.  Accordingly, competent medical evidence is 
required.  As no competent medical evidence is of record 
showing a current diagnosis of PTSD, the Board finds that the 
preponderance of the evidence is against the claim.  

In light of the fact that all psychiatric reports of record 
fail to show that the veteran has PTSD, there is no 
reasonable possibility that additional VA assistance would 
aid in substantiating his claim.  

2.  Service connection for major depression

As stated in the previous issues, service connection may be 
granted for disability resulting from disease or injury that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

The Board observes that the veteran's service medical records 
are negative for any complaints or diagnosis of a psychiatric 
disorder, including major depression.  Postservice medical 
records on file reveals that the first indication that the 
veteran had major depression was in 1993.  

Bearing in mind the applicable laws and regulations, the 
Board finds that what is significant about the record on 
appeal is what it does not include; none of the records on 
appeal show a medical link between the veteran's current 
major depression (diagnosed over 20 years following his 
service discharge) and military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred there).  What the record appears to show is that the 
veteran's depression may be related to his substance abuse.  
In any event, the record does not show that he has depression 
which is related to service.  None of the treatment records 
point to findings or events in service when diagnosing the 
veteran as having major depression.

The only evidence regarding a link between the veteran's 
major depression and service is the veteran's assertion.  The 
Board observes that the veteran is not competent to offer 
opinions regarding medical diagnosis or causation.  As a lay 
person, he lacks the capability to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet.App. 91 (1993).  
Since the record contains no competent medical evidence 
linking the veteran's current major depression to service, 
the Board must find that the preponderance of the evidence is 
against the claim; the benefit-of-the doubt doctrine is 
inapplicable and the claim of service connection for major 
depression must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


III.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for narcolepsy

At the outset, the Board notes that generally, the provisions 
of the VCAA, to include the implementing regulations, are 
"potentially applicable to claims pending on the date of the 
VCAA's enactment."  See Holliday v. Principi, 14 Vet. 
App. 280, 290 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  In addition, the amended 
regulatory provisions of 38 C.F.R. § 3.156(a) redefine the 
term "material evidence" and incorporate an evidentiary 
prerequisite of establishing "a reasonable possibility of 
substantiating the claim," for the purpose of reopening a 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.156(a)).  The Secretary specifically 
provided that the amendment to section 3.156(a) would be 
applicable to any claim to reopen a finally decided claim 
received on or after August 29, 2001, thereby creating 
another exception to the applicability rule.  Id.  Inasmuch 
as requests to reopen the claim for service connection for 
narcolepsy was received in April 1988 and July 1994, which is 
well in advance of August 29, 2001, the implementing and 
amended regulations, as noted above, do not apply for the 
purpose of determining whether the veteran in this case has 
submitted new and material evidence sufficient to reopen his 
claim.  

The RO denied service connection for narcolepsy in September 
1978.  The veteran was notified of the decision that same 
month, but did not file an appeal.  Thus, the September 1978 
decision which denied the veteran's claim of service 
connection for narcolepsy is final, and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105.  To 
reopen the claim, the veteran must present or secure new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted which bears directly and substantially upon the 
subject matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
consideration with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When the RO denied the veteran's claim of service connection 
for narcolepsy in September 1978, it determined that 
narcolepsy preexisted service and was not aggravated by such 
service.  Evidence on file at the time of the decision 
included the veteran's service medical records.  Such records 
showed that the veteran underwent a medical Board evaluation 
in May 1974.  During the evaluation, the veteran complained 
of having increased sleepiness.  He stated that he had 
periods of time when he fell asleep, even when he tried to 
stay awake.  He reported that he would sleep 10 to 15 minutes 
at a time.  The veteran reported that this had been a 
lifelong problem for him and that it existed well before his 
enlistment in the service.  He stated that in the past his 
increased sleepiness was relieved with medication, but that 
during service, it was difficult to obtain the medication he 
took prior to service.  The diagnosis was possible 
narcoleptic sleep episodes.

The Board observes that the evidence submitted since the 
September 1978 RO decision consist of a August 1994 report 
which shows that the veteran had a history of narcolepsy, a 
November 1994 VA examination report which reveals a diagnosis 
of narcolepsy and reports in 1996 which show a diagnosis of 
narcolepsy.  The evidence, while arguably new in that it 
provides a clearer diagnosis of the veteran having 
narcolepsy, is not material.  When the RO denied the claim of 
service connection for narcolepsy, it, in essence, assumed 
that the veteran had such condition, it denied the claim 
based on a finding that the condition existed prior to 
service and was not aggravated by such service, not on the 
basis that he did not have narcolepsy.  The evidence showing 
a diagnosis of narcolepsy is not material as it does not show 
that narcolepsy was incurred in or aggravated by service.  
The veteran's recorded history at the time of the November 
1994 VA examination of being diagnosed as having narcolepsy 
in 1973 is also not new.  Such contention was before the RO 
at the time of the September 1978 decision and was rejected.  

Given the foregoing, the Board concludes that the additional 
evidence, revealing a diagnosis of narcolepsy, by itself, or 
in connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  
Therefore, the Board must find that new and material evidence 
has not been submitted to reopen the claim for service 
connection for narcolepsy.


ORDER

Service connection for PTSD is denied.

Service connection for major depression is denied.

New and material evidence has not been submitted to reopen 
the claim of service connection for narcolepsy.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

